Citation Nr: 0636422	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased rating for a muscle injury, 
status post shell fragment wound to the right leg with 
retained fragments, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for a status post shell 
fragment wound to the left ankle, currently rated as 10 
percent disabling. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  Service records show that he was awarded the 
Purple Heart and Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO).

In April 2004, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination in March 2004 to 
determine the severity of the service-connected muscle 
injury, status post shell fragment wound to the right leg, 
with retained fragments and the status post shell fragment 
wound to the left ankle.  The examination report notes that 
the examiner did not have access to the veteran's medical 
records or claims folder in connection with the examination.  
VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  Accordingly, the veteran should be afforded 
another VA examination.  

The Board also finds that additional medical opinion is 
needed.  Subsequent to the March 2004 VA examination, 
peripheral neuropathy of the lower extremities was diagnosed.  
A September 2005 electromyography (EMG) revealed mild 
sensorimotor peripheral neuropathy.  A medical opinion is 
needed to determine whether the peripheral neuropathy is 
proximately due to or aggravated by the service-connected 
residuals of the shell fragment wounds to the right leg and 
left ankle, and to clarify which symptoms are due to the 
service-connected residuals of the shell fragment wounds to 
the right leg and left ankle and which symptoms are due to 
the peripheral neuropathy.  The Veterans Claims Assistance 
Act of 2000 (VCAA) specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The Board also notes that in July and September 2006, the 
veteran submitted evidence that the service-connected 
residuals of shell fragment wounds to the right leg and left 
ankle may have worsened.  In a disability application and in 
a Loan Discharge Application due to Total and Permanent 
disability, a physician's assistant indicated that the 
veteran was totally disabled and he was unable to walk, sit, 
or stand for more than a few minutes due to the injury to his 
muscles and peripheral nerves.  Because of the evidence of 
worsening, a new examination is needed to determine the 
severity of the service-connected disabilities.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  

In August 2005, this matter was remanded so that the RO could 
make an attempt to obtain the veteran's Social Security 
Administration (SSA) records.  In September 2005, the RO made 
the request for the SSA records.  In September 2005, SSA 
indicated that they could not locate the veteran's folder.  
The Board finds that the RO should make an additional attempt 
for the SSA records, especially in light of the additional 
evidence submitted by the veteran in 2006 which shows that he 
was found to be totally disabled by a life insurance company.  
VA has a statutory duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000).  Whenever the 
Secretary attempts to obtain records from a Federal 
department or agency...the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
the records pertinent to the veteran's 
claim for SSA disability benefits 
including the medical records relied upon 
concerning that claim.

2.  The RO/AMC should obtain up-to-date 
records of the veteran's treatment for 
the residuals of the muscle injury status 
post shell fragment wound to the right 
leg with retained fragments and the 
status post shell fragment wound to the 
left ankle from the VA Southern Nevada 
Healthcare System from September 2005.   

3.  The veteran should be afforded 
orthopedic and neurological examinations 
to determine the severity of the service-
connected muscle injury status post shell 
fragment wound to the right leg with 
retained fragments and the status post 
shell fragment wound to the left ankle.    

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all 
manifestations of the service-connected 
muscle injury to the right leg and the 
status post shell fragment wound to the 
left ankle.  The examiner should report 
the range of motion in the right knee, 
right ankle, and left ankle in degrees.  
The examiner should determine whether the 
right knee and ankle disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should express an opinion as 
to whether the service-connected muscle 
injury to the right leg and the status 
post shell fragment wound to the left 
ankle are moderate, moderately-severe, or 
severe.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the peripheral neuropathy in the 
lower extremities is proximately due to 
or aggravated by the service-connected 
muscle injury to the right leg and the 
status post shell fragment wound to the 
left ankle.  The examiner should specify 
which symptoms and manifestations are due 
to the peripheral neuropathy (including 
any loss of function of the right leg and 
left ankle) and indicate whether the 
neuropathy is mild, moderate, or severe.  
The examiner should provide a rationale 
for all conclusions.

4.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

